— Appeal in proceeding No. *8471 from a judgment of the Supreme Court at Special Term (Torraca, J.), entered June 9, 1983 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to enjoin respondents from seeking to recoup certain alleged Medicaid overpayments.
Appeal in proceeding No. 2 from a judgment of the Supreme Court at Special Term (Cholakis, J.), entered May 8, 1984 in Albany County, which granted petitioners’ application, in a proceeding pursuant to CPLR article 78, to enjoin respondents from seeking to recoup certain alleged Medicaid overpayments.
Appeal in proceeding No. 3 from a judgment of the Supreme Court at Special Term (Williams, J.), entered May 14, 1984 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to enjoin respondents from seeking to recoup certain alleged Medicaid overpayments.
Appeal in proceeding No. 4 from a judgment of the Supreme Court at Special Term (Williams, J.), entered June 22, 1984 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to enjoin respondents from seeking to recoup certain alleged Medicaid overpayments.
Appeal in proceeding No. 5 from a judgment of the Supreme Court at Special Term (Williams, J.), entered June 22, 1984 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to enjoin respondents from seeking to recoup certain alleged Medicaid overpayments.
Judgments reversed, on the law, without costs, and matters remitted to respondent Commissioner of Health for the purpose of conducting hearings (see, Matter of Cortlandt Nursing Home v Axelrod, 66 NY2d 169). Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.